TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00263-CR




                            Michael Anthony Collins, Appellant

                                              v.

                                The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
              NO. 515494, HONORABLE MIKE DENTON, JUDGE PRESIDING




              The county court at law found appellant Michael Anthony Collins guilty of assault.

See Tex. Penal Code Ann. § 22.01 (West Supp. 2000). The court assessed punishment at

incarceration for ninety days and a $1000 fine, but suspended imposition of sentence and placed

appellant on community supervision.

              Appellant is not indigent and is represented by retained counsel. The appeal is

before us without a reporter’s record because appellant made no arrangement to pay the court

reporter. See Tex. R. App. P. 35.3(b), 37.3(c). Counsel has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); see also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
               Counsel brings forward one arguable point of error, urging that appellant did not

receive reasonably effective assistance of counsel at trial. Without a reporter’s record, this point

presents nothing for review.

               We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. The judgment of conviction is affirmed.




                                              Mack Kidd, Justice

Before Justices Jones, Kidd and Yeakel

Affirmed

Filed: September 21, 2000

Do Not Publish




                                                 2